60 F.3d 826NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Robert S. WYLIE, Defendant--Appellant.
No. 95-5064.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 11, 1995.

John Clifton Rand, Law Offices of J.C. Rand, Alexandria, VA, for appellant.  Andrew G. McBride, Asst. U.S. Atty., Miles F. Ehrlich, Special Asst. U.S. Atty., Alexandria, VA, for appellee.
E.D.N.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Robert S. Wylie pled guilty to one count of armed bank robbery, 18 U.S.C.A. Sec. 2113(a), (d) (West Supp.1995), 18 U.S.C. Sec. 2 (1988), and one count of using a firearm in a crime of violence, 18 U.S.C.A. Sec. 924(c) (West Supp.1995).  He appeals his 117-month sentence on the ground that the district court clearly erred in finding that he had more than a minor role in the offense.  United States Sentencing Commission, Guidelines Manual Sec. 3B1.2(b) (Nov.1994).  We affirm.


2
Wylie and co-defendant Michael Williams robbed a bank together.  Williams carried a gun and ordered bank personnel to lie on the floor while Wylie went over the counter and took money and a dye pack from two tellers' drawers.  Wylie was captured the next day;  a quantity of red-stained money was recovered from the house in which he was found.  Wylie argued at sentencing that he was a minor participant, that is, less culpable than his co-defendant, because he did not carry a gun or carry the bag of stolen money out of the bank.  We find that the district court did not clearly err in determining that the adjustment was not warranted.


3
We therefore affirm the sentence imposed by the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.